                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


DOUGLAS E. MCPHAIL                     )
               Plaintiff,              )
                                       )
v.                                     )           JUDGMENT
                                       )           5:19-cv-350-FL
FRESENIUS HEALTH PARTNERS, INC. )
d/b/a Fresenius Care Naviation Network )
                     Defendant.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 10, 2019, and for the reasons set forth more specifically therein, that this action is
dismissed WITHOUT PREJUDICE and plaintiff’s motion for TRO and preliminary injunction is
DENIED.

This Judgment Filed and Entered on September 10, 2019, and Copies To:
Douglas E. McPhail (via US mail) 615 Kellam Circle, Fayetteville, NC 28311

September 10, 2019                  PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
